The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 20-24, 26-28 and 30 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 20, “the inner core” does not have proper antecedent basis.  Claim 25, from which the added language including the above problem was incorporated, was dependent from claim 24 which did provide proper antecedent basis.  Examiner suggests adding the appropriate language from claim 24 as a way to rectify the problem.  For examination purposes examiner will treat claim 21 as follows: “wherein the alkali metal hydroxide particles are coated with a carbonate or bicarbonate and comprise an inner core of alkali metal hydroxide, wherein the weight ratio of alkali metal hydroxide in the inner core to sodium bicarbonate or sodium carbonate in the coating is at least 4 parts alkali metal hydroxide to 1 part sodium bicarbonate or sodium carbonate”.  As a result, claim 24 will be treated as wherein the inner core is substantially free of sodium bicarbonate or sodium carbonate (the rest of the language of claim 24 being included in the language of claim 20 or inherent in the properties of alkali metal hydroxides).  Examiner notes that while the steps in the claim do produce a protective coating on an alkali metal hydroxide powder, the end product is a detergent composition containing the coated particles.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Claims 20-21 24, 26-28 and 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orthalek (US 3,301,636, newly cited and applied) in view of Schmiedel (US 2003/0062646), Wasserman (US 6,790,821) and Sanville (US 2013/0026046) and further in view of Schunurch (EP 69332, newly cited and applied), Van den Brom (US 5,294,361, newly cited and applied), Roach (US 5,552,079, newly cited and applied), Heile (US 5,759,988, newly applied), Simpson (US 2010/0006123, newly cited and applied) or Miralles US 2011/0021403, newly cited and applied).  In the patent Orthalek teaches the manufacture of non-caking caustic soda for the preparation of detergents by treating it to reduce its hygroscopic properties (column 1, lines 9-13).  Column 1, lines 52 outline the problems of using caustic in detergents including caking in the presence of moisture that interferes with processing of the caustic, corrosion and the formation of non-homogeneous product mixtures.  Column 1, lines 53-65 discuss prior ways to try and overcome the problems including coating the particles with amorphous silica or sodium carbonate.  Column 3 lines 1-18 teach that the coating agents may be applied to the particles of sodium hydroxide in any suitable manner such as by dusting, spraying or dipping.  Thus, when the coating agent is a powder it may be dusted over the caustic particles or admixed therewith in a tumbler or mixer, or similar apparatus.  The solid coating agent may also be dissolved in an appropriate solvent and may be sprayed over the caustic particles.  The caustic particles may also be dipped in a liquid coating agent or in a solution of a normally solid coating agent.  Usually, from about 1 to 20% of the coating agent, based on the weight of the caustic soda, is adequate to sufficiently reduce the hygroscopic properties of the caustic particles.  Oftentimes, from 2 to about 10% is optimum.  It will be appreciated that the foregoing proportions are dependent upon the particular material used and the degree of protection to be rendered to the caustic particles.  In example 1, Caustic soda pellets were prepared and sized before dusting with powders or spraying with liquids to form a coating on an inner core of caustic soda substantially free of carbonate or bicarbonate.  The results are shown in table 1 .  
In the published application Schmiedel teaches a method for producing molded bodies from a composition containing one or more active substances.  In the method, the starting components are molded into shape and then solidified.  The method is characterized in that said components are solidified by causing a component A and a component B to react with each other, these components A and B being mixed with the starting components, deposited on them or added after molding (see paragraph [0006]).  Paragraph [0002] teaches that tablets, also referred to as shaped bodies, are a widely used product form in pharmacy and in chemical technology.  Another field of use is that of laundry and other detergents.  Paragraph [0003] teaches that tableted products have a number of advantages over the originally unshaped constituents: they are easier to dose and to handle and owing to their compact structure have advantages in storage and during transportation.  The tablets are generally produced in special tableting machines in which unformed starting constituents, frequently powders, are either compressed directly or else granulated beforehand in order to improve the flow properties and adhesion properties of the starting components.   Paragraph [0004] teaches that the production of tablets using tableting machines is very complicated.  Another possibility for producing tablets is to process the ingredients in the form of melts, e.g., to use a meltable material as matrix material for the other ingredients and then to shape the melt.  Processing in a melt also has the disadvantage that temperature-sensitive ingredients can be incorporated only to a small extent, if at all.  Moreover, the disintegration characteristics of tablets produced in this way are often unsatisfactory.  Paragraph [0009] teaches that in order to react the components A and B with one another, it has proven advantageous if the starting components are mixed with component A or are coated with it before being shaped.  Examples of compounds of component A are the alkali metal hydroxides, especially NaOH and KOH, alkaline earth metal hydroxides, especially Ca(OH)2, alkali metal silicates organic or inorganic acids, such as citric acid, or acidic salts such 2, NH3, water vapor or spray mist, salts containing water of hydration, which may react by hydrate migration with the anhydrous salts present as component A, anhydrous salts which form hydrates, which react with hydrate migration with the salts of component A containing water of hydration, and also SO2, SO3, HCl, HBr.  Paragraph [0012] teaches that in one preferred embodiment, the starting components are mixed or coated with compounds of component A and then the compounds of component B are added.  It has proven particularly suitable if the compounds of component B are gaseous.  The shaped starting components (referred to below as preforms) can then either be gassed in simple form or introduced into a gas atmosphere.  One particularly preferred combination of components A and B are alkali metal hydroxides, especially NaOH and KOH, alkaline earth metal hydroxides, or alkali metal silicates, which are preferably used in the form of aqueous solutions, as component A and CO2 as component B.  Paragraphs [0013] to [0019] present variations of this process in which paragraph [0017] teaches using gaseous reactant B used at superatmospheric pressure to form a hardened surface shell that stops further hardening and paragraph [0019] teaches coating component A on an already shaped preform that is then reacted with component B to harden the surface layer while leaving the core with a loose or slightly compacted structure.  Paragraph [0027] teaches that one preferred embodiment, the tablet is a machine dishwashing detergent or laundry detergent.  In this embodiment, the active substances are preferably selected from builder materials, surfactants, bleaches, bleach activators, enzymes, enzyme stabilizers, corrosion inhibitors, scale inhibitors, complexing agents, inorganic salts, graying inhibitors, foam inhibitors, silicone oils, soil release compounds, color transfer inhibitors, salts of polyphosphonic acids, optical brighteners, fluorescence agents, disinfectants, fragrances, dyes, antistats, easy-iron agents, repellants and impregnants, swelling and nonslip agents, UV absorbers or mixtures thereof.  Paragraphs [0028] to [0083] further exemplify the types of components that can be the excess water is absorbed by the granules which leaves material as a solid.  This coated solid is subsequently placed in a die, gently compacted, contacted with the carbon dioxide and removed from the die.  Examples 2-3 teach tablets having a composition for a dishwashing machine using NaOH as component A and CO2 as component B.  These tablets are produced in a similar manner as example 1 which makes it clear that the material contacted by the carbon dioxide is a solid for these examples as well.  
In the patent Wasserman teaches a process for preparing coated detergent granules in a fluidized bed.  The fluidized bed is operated at a flux number of at least about 3.5 and/or a Stokes Number of greater than 1.0.  Upon drying, the resultant detergent particles have improved appearance and flow properties and may be packaged and sold as a detergent material or mixed with various other detergent ingredients to provide a fully formulated detergent composition. The first paragraph of column 2 teaches that the coating material may be selected from anionic surfactants, silicates, hydrotropes and non-hydrating inorganic materials.  Particularly preferred are non-hydratable inorganic coating materials including double salt combinations of alkali metal carbonates and sulfates.  The coating material may also include detergent adjunct ingredients such as brighteners, chelants, nonionic surfactants, co-builders, etc.  Column 7, lines 46-48 teach that the non-hydrating material is preferably selected from alkali and/or alkaline earth metal sulfate and carbonate salts or mixtures of the two.  
In the patent publication Sanville teaches methods for enhancing alkalinity and performance of ash-based detergents are disclosed.  Nonhazardous ash-based detergent alkalinity is enhanced through increasing the ratio of sodium hydroxide to ash-based alkalinity.  Paragraph [0002] in the background section teaches that sodium carbonate detergents are often referred to as ash detergents and provide various benefits over sodium hydroxide detergents (often referred to as caustic detergents).  Ash-based detergents are noncorrosive and may be designated as safe to touch, providing obvious benefits with regard to shipping and handling.  As a result, ash-based 
In the patent publication Schunurch teaches active chlorine compositions containing di:chloro-isocyanurate together with sodium hydroxide in prill form which can be used for cleaning (e.g. in dishwashing compositions), disinfection and lacquer coagulation.  They have good storage stability.  Solid alkaline active chlorine compositions contain 5-15 (preferably 5-10) wt.% of a dichloroisocyanurate (I) and at least 10 (preferably more than 20) wt.% NaOH, optionally together with conventional (in)organic additives, the NaOH being in the form of spherical prills with a diameter which is on average 2 mm and must not be less than 1 mm.  (I) is preferably anhydrous Na dichloroisocyanurate (Ia).  The compositions can also contain 5-60 (preferably 10-50) wt.% of builders, 5-60 (preferably 10-40) wt.% alkali metal silicate, 5-50 (preferably 10-35) wt.% alkali metal carbonate, and optionally 0.5-2 wt.% of an alkali-resistant nonionic surfactant (see pages 7-8 for specific compositions).  
In the patent Van den Brom teaches a detergent composition for dishwashing machines.  Example 2 presents several compositions for use as tablets or powders including NaOH particles (prills) and various other components.  Column 2, line 44 to column line 19 discuss the various additional components.  
In the patent Roach teaches a tableted detergent composition and its manufacture.  Column 4, lines 1-63 teach a composition including caustic beads (column 2. lines 56-61 teach sodium or potassium hydroxide with sodium hydroxide being preferred) plus additional solid and liquid components.  Column 2, line 62 to column 3, line 67 explains the various additional components and their purpose.  
In the patent Heile teaches an environmentally stable detergent article/composition.  The abstract teaches that normally hygroscopic caustic detergent materials can be made resistant to absorption of ambient humidity or water by introducing a barrier coating onto the caustic detergent.  The barrier also renders the highly active alkaline material safe for human handling.  3) solution, 3.133 parts by weight of hard water, 0.5 part of nonionic surfactants, 4 parts by weight of a 50 wt-% active solution of polyacrylic acid into a stirred beaker and stirring the mixture until uniform.  Into the stirred mixture, 38.484 parts of bead sodium hydroxide, 6.496 parts of dense ash (Na2CO3) and a 30.9 parts by weight of sodium tripolyphosphate coated with nonionic surfactant was then added and the mixture was stirred until uniform and cast into a number of four pound spheres using a plastic container/mold.   
In the patent publication Simpson teaches a detergent composition comprising flowable powders of alkali metal salt and a builder.  Tables 1-5 give various compositions including sodium hydroxide (caustic beads) and various other components.  
In the patent Miralles teaches a variety of detergent compositions.  Table 1 in particular lists the components including sodium hydroxide beads and other ingredients.  Beginning at paragraph [0115] specific compositions are taught that are represented in Table 6.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the carbonate/bicarbonate coated particles of Orthalek by exposing them to carbon dioxide as taught by Schmiedel because of the ability to solidify or harden them by forming a carbonate layer on the outer surface of the alkali hydroxide compositions because of the benefits taught by Schmiedel, the better particle handling properties with the ability to combine them with various other detergent ingredients to provide a fully formulated detergent composition taught by Wasserman and a recognition that the carbonate layer would render the .  
Claims 20-24, 26-28 and 30-40 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orthalek in view of Schunurch, Van den Brom, Roach, Heile, Simpson or Miralles as applied to claim 20-21 24, 26-28 and 30-31 above, and further in view of Stolte (US 2009/0105114) or Smith (US 2008/0276967).  Orthalek does not teach solid block compositions of a size grater that 1 kilogram
In the patent publication Stolte teaches a method of manufacturing a solid pressed cleaning/detergent composition by pressing and/or vibrating a flowable solid of a self-solidifying cleaning composition.  For a self-solidifying cleaning composition, pressing and/or vibrating a flowable solid determines the shape and density of the solid but is not required for forming a solid.  The method can employ a concrete block machine for pressing and/or vibrating.  The present invention also relates to a solid cleaning composition made by the method and to solid cleaning compositions including particles bound together by a binding agent.  Paragraph [0008] teaches that the method of making a solid cleaning composition can include providing a flowable solid including water and alkalinity source, sequestrant, or mixture thereof, putting the flowable solid in a hopper or a drawer of a concrete block machine and operating the concrete block machine to produce a stable solid cleaning composition.  Curing the stable solid composition can increase the rigidity, e.g., the hardness, of the solid.  Paragraph [0069] teaches that the method can produce a stable solid in any of a variety of sizes including a solid block weighing about 3 kg to about 6 kg, with a volume of, for example, 5 gal, or having dimensions of, for example, 6X6 inches or a paver-like slab 12 inches square.  Paragraph [0072] teaches that any of a variety of flowable solids can be used in the method.  For example, in an embodiment, the flowable solid has a consistency similar to wet sand.  Such a flowable solid can be compressed in a person's hand, like forming a snowball.  However, immediately after forming it, a forceful impact 
In the patent publication Smith teaches cleaning compositions and methods employing a water soluble magnesium compound.  Such compositions can be used for reducing scale, rinsing, hard surface cleaning, ware washing, and corrosion inhibition.  Example 3 teaches a cleaning composition that was used for warewashing including sodium hydroxide and other components.  Paragraph [0047] teaches that a solid cleaning composition refers to a cleaning composition in the form of a solid such as a powder, a flake, a granule, a pellet, a tablet, a lozenge, a puck, a briquette, a brick, a solid block, a unit dose, or another solid form known to those of skill in the art that will remain in solid form when exposed to temperatures of up to about 100 °F and greater than about 120 °F.  Paragraph [0062] and table 1 teach that the warewashing detergent composition includes a cleaning agent, an alkaline source with a weight % up to 60 weight %, and water soluble magnesium salt.  Table 3 shows a composition with sodium hydroxide present up to 60 weight %.  The cleaning agent can comprise a detersive amount of a surfactant.  Paragraph [0079] teaches that in some embodiments, the solid cleaning composition includes a substantial portion of sodium hydroxide.  The resulting solid can include a matrix of hydrated solid sodium hydroxide with the detergent ingredients in the hydrated matrix.  In such a caustic solid, or in other hydrated solids, the hydrated chemicals are reacted with water and the hydration reaction can be run to substantial completion.  The sodium hydroxide also provides substantial cleaning in warewashing systems and in other uses that require rapid and complete soil removal.  Certain embodiments contain at least about 30 wt-% of an alkali metal hydroxide in combination with water of hydration.  For example, the composition can contain about 30 to about 50 wt-% of an alkali metal hydroxide.  Compositions E, N, O, U, W, X and Y all teach compositions within the instant claim scope.  Paragraph [0081] teaches that the solid cleaning composition can include an alkali metal hydroxide.  Suitable alkali metal hydroxides that can be used include, for example, sodium, lithium, or potassium hydroxide.  An alkali metal hydroxide bicarbonates.  In an exemplary embodiment, the inorganic hardening agents are present at concentrations of up to about 50% by weight, particularly about 5% to about 25% by weight, and more particularly about 5% to about 15% by weight.  Paragraph [0202] teaches that a solid cleaning composition comprising water soluble magnesium salt can be prepared by a method including: providing a powder or crystalline form of a cleaning composition including water soluble magnesium salt; gently pressing the calcium magnesium gluconate to form a solid (e.g., block or puck). Paragraphs [0204]-[0205] teach a variety of weights for the various shapes to include weights above 1kg.  Example 3 gives a specific composition including 48 weight % sodium hydroxide.  Smith does not teach treating the alkali metal hydroxide with carbon dioxide to form a carbonate layer.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the carbonate coated caustic soda particles in the detergent compositions of Stolte or Smith because of the use of caustic/sodium hydroxide beads/particles in their respective compositions and the intended use of the coated Orthalek particles for that purpose.   
Applicant’s arguments with respect to the claims have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph is new and the obviousness rejections are based on newly cited and applied primary reference.  Although many of the secondary references were used in the previous obviousness rejection, they were used with different primary references so that arguments directed at the previous reference combination are not commensurate with the instant reference combination.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to different alkali metal hydroxide containing compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlen Soderquist/
Primary Examiner, Art Unit 1797